Citation Nr: 0209243	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for 
osteoarthritis, left knee, currently rated as 20 percent 
disabling.

2. Entitlement to an increased disability rating for 
osteoarthritis, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board for additional 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.

2. The veteran's left knee disability is manifested by pain 
on exertion, pain when squatting, fatigability and 
swelling.  The veteran has osteoarthritis of the left 
knee.  There is subpatellar crepitus, and tenderness.  
Range of motion of the left knee is 135 degrees of flexion 
and extension is to 0 degrees.  There is no instability of 
the left knee.

3. The veteran's right knee disability is manifested by pain 
on motion, pain when squatting, fatigability and swelling, 
all less so than on the left knee.  The veteran has 
osteoarthritis of the right knee.  There is subpatellar 
crepitus and tenderness although not as much as the left 
knee.  Range of motion of the right knee is 140 degrees of 
flexion and extension is to 0 degrees.  There is no 
instability of the right knee.




CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 20 percent for 
osteoarthritis of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001).

2. The criteria for an evaluation greater than 10 percent for 
osteoarthritis of the right knee are not met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the December 
1998 rating decision, the June 1999 Statement of the Case, 
and the December 2000 and September 2001 Supplemental 
Statements of the Case, of what would be necessary, 
evidentiary wise, to grant the veteran's claims.  The notices 
sent to the veteran discussed the available evidence and 
informed him that increased ratings for his bilateral knee 
disabilities were being denied because the evidence did not 
show that the disabilities met the criteria for the next 
higher evaluation.  The Board therefore concludes that the 
veteran was adequately informed of the information and 
evidence needed to substantiate his claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, the RO sent the appellant a letter dated in 
April 2001 that requested additional evidence.  This letter 
notified the veteran of the type of evidence necessary to 
substantiate the claim.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The RO gathered 
the veteran's service medical records, private physician 
treatment notes identified by the veteran, and provided the 
veteran with VA examinations in November 1998 and November 
2000.  The veteran has not indicated that there is other 
relevant evidence available.  Thus the Board finds that the 
RO provided the requisite assistance to the veteran in 
obtaining evidence regarding the claimed disability.  In 
fact, it appears that all such relevant evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that he injured 
his knees during a crash landing in March 1945.  The veteran 
was granted service connection for his bilateral knee 
disability, effective from his service discharge and assigned 
a 10 percent rating for each knee.  In September 1969 the 
veteran's left knee disability evaluation was increased to 20 
percent, where it stands today.  In August 1998 the veteran 
filed his current claim seeking and increase in his 
disability rating for both knees.

The veteran underwent a VA examination in November 1998.  He 
reportedly had had no treatment for his bilateral knee 
disability.  The veteran stated he had not received any 
treatment for his knees, and he was complaining of pain in 
his knees.  The examination revealed 110 degrees of flexion 
in the left knee and 125 degrees of flexion in the right 
knee.  Extension was to 0 degrees bilaterally.  The examiner 
noted that there was no instability.  The examiner did note 
subpatellar crepitus bilaterally.  There was no jointline 
pain to palpation. X-rays revealed osteoarthritis present 
bilaterally, more severe on the left than the right.

After remand by the Board, the veteran underwent a second VA 
examination in November 2000.  The veteran complained of pain 
and difficulty walking.  The examination revealed good heel 
and toe rising.  The veteran was able to squat to only 50 
percent of normal and experienced pain when doing so.  Range 
of motion was 135 degrees of flexion in the left knee and 140 
degrees of flexion in the right knee.  Extension was to 0 
degrees bilaterally.  There was no anterior draw sign or 
lateral instability noted.  There was bilateral subpatellar 
crepitus noted worse on the left than on the right.  The left 
knee was markedly painful on patella grinding.  There was 
tenderness in the anterior and medial joint lines of both 
knees, again worse on the left.  There was swelling of the 
left knee.  The examiner noted a fatigability factor after 
exercise and noted that the veteran does have a decreased 
range of motion secondary to pain.  There was no instability 
or incoordination.  The examiner noted that pain was a 
limiting factor insofar as the range of motion and ability to 
squat and for general functioning.  The diagnosis was 
degenerative arthritis, both knees, left more severe than the 
right.

The veteran also submitted treatment records from Dr. 
Rosenbaum, but these are related primarily to the veteran's 
heart disease.

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 20 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less, a higher rating of 30 percent is not warranted 
unless flexion is limited to 15 degrees of less.  The veteran 
had flexion of the left knee of 110 degrees on the November 
1998 VA examination and 135 degrees on the November 2000 VA 
examination.  In neither case does this warrant a rating in 
excess of the current 20 percent based on limitation of 
flexion. 38 C.F.R. § 4.71a, DC 5260 (2001).  The veteran had 
flexion of the right knee of 125 degrees on the November 1998 
VA examination and 140 degrees on the November 2000 VA 
examination.  In neither case does this warrant a rating in 
excess of the current 10 percent based on limitation of 
flexion.  Id.

Similarly, in order for a rating of 10 percent or higher to 
be assigned under Diagnostic Code 5261, extension must be 
limited to 10 percent or greater.  On both VA examinations 
extension of the knees was to 0 degrees.  Thus, the Board 
concludes that a higher rating is not warranted under DC 
5261. 38 C.F.R. § 4.71a, DC 5261 (2001).

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran complained of pain in both 
knees, and the VA examiner in November 2000 noted pain on 
motion and a fatigability factor but in light of the 
examiner's  findings that there is virtually a full range of 
motion of the knees, the Board finds that this pain does not 
functionally limit the veteran's activities more than is 
described above as 20 percent disabling for the left knee and 
10 percent for the right knee.

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of either 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 20 percent for both the 
right and left knee disabilities.

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

In the present case, the veteran exhibits sufficient 
symptomatology to warrant compensable evaluations for his 
knee disabilities.  However, the provisions of Diagnostic 
Code 5257, impairment of the knee, is rated based on 
recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).

There is no evidence establishing instability or subluxation 
of the knee.  Recent VA examinations determined that there 
was no instability, and the veteran has not complained of 
instability or subluxation of either knee.  In light of the 
VA examination results indicating no instability or 
subluxation, the Board finds that a separate evaluation under 
Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.17a, DC 
5257 (2001).

After considering all possible rating criteria, the Board 
finds that there is no basis for a disability rating in 
excess of 20 percent for the veteran's left knee disability 
and in excess of 10 percent for the veteran's right knee 
disability.  Therefore, a higher rating for his bilateral 
knee disability is not warranted.  


ORDER

Entitlement to an increased disability rating for 
osteoarthritis, left knee, currently rated as 20 percent 
disabling, is denied

Entitlement to an increased disability rating for 
osteoarthritis, right knee, currently rated as 10 percent 
disabling, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

